Bloodwoeth, J.
1. It is now settled by the ruling of the Supreme Court of the United States in the case of Georgia, Florida & Alabama Ry. Co. v. Blish Milling Co., 241 U. S. 190 (36 Sup. Ct. 541, 60 L. ed. 948), that the remedy -of one whose property has been lost or damaged in the course of interstate transportation is not confined exclusively to the initial carrier. The decisions in Southern Ry. Co. v. Savage, 18 Ga. App. 489 (89 S. E. 634), and Southern Ry. Co. v. Bennett, 17 Ga. App. 162 (86 S. E. 418), holding that the remedy against the initial carrier is exclusive, and relied upon by the defendant in error, were expressly overruled by the decision of this court in Central of Georgia Ry. Co. v. Waxelbaum, 18 Ga. App. 489 (89 S. E. 635). See also Cincinnati, Hamilton & Dayton Ry. Co. v. Quincey, 19 Ga. App. 167 (91 S. E. 220).
2. The court erred in sustaining the demurrer to the petition, and in dismissing the suit.

Judgment reversed.


Broyles, P. J., and Jenkins, J., concur.